t c summary opinion united_states tax_court dwayne perry petitioner v commissioner of internal revenue respondent docket no 182-17s filed date john q rodgers and tyler m bodi for petitioner christine a fukushima for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a deficiency in petitioner’ sec_2013 federal_income_tax and imposed sec_6651 and additions to tax petitioner’s liability for the additions to tax remains in dispute otherwise the adjustments made in the notice have been resolved by the parties along with petitioner’s liability for the additions to tax we consider whether petitioner is entitled to various deductions claimed on his untimely federal_income_tax return return submitted to respondent after this case was commenced background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california petitioner was married at all times relevant here but the return was not jointly filed with his spouse neither were any of the other federal_income_tax returns mentioned below on date petitioner purchased a three-unit apartment building in bellflower california bellflower property for dollar_figure he originally took title to the property in his name but on date he transferred title to himself and his wife as joint_tenants on date petitioner and his wife purchased as joint_tenants a six-unit apartment building in gardena california gardena property for dollar_figure the bellflower and gardena properties were each encumbered by deeds of trust securing loans that apparently were used to finance the acquisitions in petitioner and his wife defaulted on the loans the gardena property was placed in receivership during while operated by the court-appointed receiver the property generated a dollar_figure net profit it was sold by the receiver for dollar_figure on date a few months later on date foreclosure proceedings forced the sale of the bellflower property for dollar_figure the filing due_date for the return was extended to date because petitioner failed to submit the return when due on date respondent prepared a substitute for return pursuant to sec_6020 for petitioner’ sec_2013 tax_year the sec_6020 return includes form_4549 income_tax examination changes form 886-a explanation of items and form sec_6020 certification the return that is the source of the deductions here in dispute was prepared by a paid income_tax_return_preparer and submitted to respondent after this case was commenced as relevant here the return includes schedule a itemized_deductions on which deductions for mortgage interest unreimbursed employee business_expenses and margin interest are claimed schedule d capital_gains_and_losses on which a net_short-term_capital_loss deduction is claimed and a dollar_figure net_operating_loss nol_carryover deduction from the nol is not shown on a copy of petitioner’ sec_2011 federal_income_tax return dated date it is shown on a copy of petitioner’ sec_2011 form 1040x amended u s individual_income_tax_return amended_return dated date we cannot tell from what has been submitted why the nol was omitted from one version of petitioner’ sec_2011 return but included on the other the nol is attributable to the operation and disposition of the bellflower and gardena properties according to petitioner the nol consists of a dollar_figure rental real_estate loss reported on schedule e supplemental income and loss included with the amended_return and a dollar_figure loss shown on form_4797 sales of business property also included with the amended_return i deductions discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to establish that the expense to which the deduction relates is allowable as a deduction under some provision of the internal_revenue_code and further to maintain adequate_records in order to substantiate that the expense has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs at trial petitioner maintained his entitlement to the disputed deductions according to respondent petitioner is not entitled to any of them for the following reasons we agree with respondent a nol_carryover deduction in general an nol is the excess of the sum of certain allowable deductions over gross_income for a given tax_year see sec_172 the nol must be consumed in the earliest year for which there is income available to be offset by the loss see sec_172 any excess nol that is not consumed in one year i sec_2petitioner does not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not carried to the next earliest year id an nol generally must first be carried back years and then carried forward years see sec_172 a taxpayer who makes an election can waive the carryback requirement and carry forward the nol directly see sec_172 an election to waive the carryback must be made on a timely filed tax_return for the year of the nol for which the election is to be in effect id a taxpayer claiming an nol must file with his return a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the net_operating_loss_deduction sec_1_172-1 income_tax regs the evidence petitioner submitted in support of his claim to the nol_carryover deduction does not include any such detailed schedule schedule e loss shown on amended_return petitioner testified in general terms that he paid_or_incurred expenses in the operation and maintenance of the bellflower and gardena properties during but he did not provide any substantiating records either originally maintained or reconstructed with regard to any such expenses furthermore his claim to an overall operating loss is somewhat undermined by records showing that the gardena property generated a net profit while operating under receivership accordingly petitioner is not entitled to the portion of the nol that he attributes to a rental real_estate loss form_4797 loss shown on amended_return respondent agrees that petitioner suffered a loss upon the disposition of the bellflower and gardena properties according to respondent however the loss amounted to dollar_figure which is substantially less than the dollar_figure loss petitioner claims to have suffered the disagreement between the parties centers around the proper computation of petitioner’s tax basis or more precisely adjusted_basis in each property see sec_165 sec_1011 respondent’s calculation of the loss takes into account the acquisition_cost of each property the depreciation allowed_or_allowable over the years that each property was in service and the amount received in the disposition of each property petitioner takes the position that the adjusted_basis in each property is higher than recognized by respondent because of improvements made to the properties over the years again no records corroborating petitioner’s claim have been submitted after reviewing what has been submitted on the point we find that petitioner has failed to establish that he is entitled to a basis in either property in excess of what respondent determined it to be proceeding as though the nol suffered in the dispositions of the properties is as respondent computes it to be we further find that the nol was fully absorbed before petitioner claims that he properly elected to waive the carryback period but the record shows that hi sec_2011 amended_return was not timely filed and does not include a statement electing to waive the carryback period see sec_172 consequently we find that petitioner did not make a valid election to waive the carryback period see 77_f3d_637 2d cir finding the taxpayer’s failure to timely file a tax_return precluded subsequently claiming an nol carryforward without the nol’s being absorbed to the extent required by the carryback_year taking into account the foregoing we find that the nol was fully absorbed before and therefore petitioner is not entitled to an nol_carryover deduction from the sales of the bellflower and gardena properties b schedule a deductions and net_short-term_capital_loss deduction as noted petitioner claimed various deductions on the schedule a included with the return and a net_short-term_capital_loss deduction shown on schedule d also included with that return at trial petitioner offered neither testimony nor documents in support of any of the deductions the return itself provides insufficient substantiation see 71_tc_633 because petitioner failed to adequately substantiate the claimed deductions we find that he is not entitled to them ii additions to tax according to respondent petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return and the addition_to_tax under sec_6651 for failure to timely pay the tax shown on his return sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return specified in paragraph unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of id the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply sec_6651 under sec_7491 the commissioner bears the burden of production as to whether a taxpayer is liable for an addition_to_tax and must provide sufficient evidence showing that imposing the addition_to_tax is appropriate in the particular case see 116_tc_438 as to the addition_to_tax under sec_6651 for failure to timely file respondent has met this burden of production by showing that petitioner’ sec_2013 return was due to be filed on or before date and that it was not submitted to respondent until on or about date see sec_6072 sec_7503 as to the addition_to_tax under sec_6651 for failure to timely pay the amount shown as tax on the return there must first be an amount of tax shown on a return 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir for this purpose a return made by the commissioner under sec_6020 that meets certain requirements is treated as the return filed by the taxpayer see sec_6651 ulloa v commissioner tcmemo_2010_68 respondent introduced a substitute for return consisting of form sec_6020 certification signed by respondent’s examination operations manager form_4549 income_tax examination changes including an explanation of the delinquency penalty and a tax_year interest computation and form 886-a explanation of items the return is subscribed it contains sufficient information to calculate petitioner’s tax_liability and it purports to be a return thus it constitutes a valid substitute for return under sec_6020 see gleason v commissioner tcmemo_2011_154 see also hennard v commissioner tcmemo_2005_275 accordingly respondent has satisfied the burden of production under sec_7491 for the sec_6651 addition_to_tax by producing evidence sufficient to establish that a return showing petitioner’s tax_liability was filed by petitioner or prepared by respondent as a substitute for return under sec_6020 for the year in issue petitioner does not argue nor does the record show that he had reasonable_cause for failing to timely file hi sec_2013 tax_return or timely pay the tax shown on his return respondent’s imposition of the additions to tax is sustained to reflect the foregoing decision will be entered for respondent
